/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      May 29, 2014

                                   No. 04-12-00823-CV

                                    Joel M. HAILEY,
                                         Appellant

                                            v.

Joseph PADUH III, Temporary Administrator of the Estate of Joe Perry Corzine, Deceased, and
    Stephen P. Takas Jr., Trustee of the Joe Perry Corzine Trust, and Successor Independent
                    Executor of the Estate of James L. Corzine, Deceased,
                                            Appellees

                     From the Probate Court No 2, Bexar County, Texas
                              Trial Court No. 2012-PC-0856A
                         Honorable Tom Rickhoff, Judge Presiding


                                      ORDER
       The Appellee’s Motion for Extension of Time to File Motion for Rehearing and Motion
for Rehearing En Banc is GRANTED. The motions are due on June 23, 2014.



                                                 _________________________________
                                                 Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of May, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court